        Case 9:20-po-05047-KLD Document 5 Filed 08/10/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION


                                              Case No. 9:20-PO-5047-KLD
UNITED STATES OF AMERICA,
                                              VIOLATION: FBGA001U
                   Plaintiff,
                                              DISPOSITION CODE: PE
vs.
                                              ORDER ACCEPTING
GREGORY C. KRAMER,                            PLEA LETTER

                   Defendant.


      Plaintiff’s counsel, Jen Clark, Assistant U.S. Attorney, submitted a letter to

the Court dated August 31, 2020, advising Plaintiff has reached an agreement with

Defendant. Plaintiff has agreed to reduce the total amount due on the violation

notice from $180.00 to $100.00, and Defendant has agreed to forfeit that amount.

Defendant requests that he be permitted to make monthly installment payments on

the amount due.

      IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $100.00, and shall do so by making payments at the rate of $25.00 per

month. Defendant shall make his payments on or before the 15th of each month

beginning on September 15, 2021, and continuing thereafter until paid in full. To

date, the defendant has paid $50.00.
         Case 9:20-po-05047-KLD Document 5 Filed 08/10/21 Page 2 of 2



             Defendant may pay by check or money order payable to AU.S.

COURTS C CVB@ and mailed to CENTRAL VIOLATIONS BUREAU, P.O. Box

780549 San Antonio, TX 78278. Alternatively, Defendant may pay online at

www.cvb.uscourts.gov.

      To ensure the payments are credited to the proper violation notice,

Defendant’s payments shall reference the violation notice(s) number listed above.

      Defendant is advised that if he fails to pay the collateral as ordered the Court

may issue a warrant for his arrest.

      DATED this 10th day of August, 2021.



                                       ____________________________________
                                       KATHLEEN L. DESOTO
                                       United States Magistrate Judge
